[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND FINAL JUDGMENT ENTRY
Pursuant to plea negotiations, Andre Lamont Taylor entered pleas of guilty to four drug related felony charges. The matter was referred to the court's probation department for a presentence investigation. On the day of sentencing, Taylor orally moved to withdraw his previous pleas of guilty. After listening to Taylor's reasons for wanting to withdraw his guilty pleas, the court overruled the motion to withdraw guilty pleas and imposed the sentence recommended by the State of Ohio pursuant to the earlier plea negotiations.
A notice of appeal was filed on Taylor's behalf, and counsel was appointed to prosecute the appeal. On October 28, 1998, appointed counsel filed an Anders brief pursuant to Anders v.California (1967), 386 U.S. 738 wherein counsel represented that there were no arguably meritorious issues to advance on appeal. Thereafter, on November 24, 1998, this court notified Taylor by decision and entry that the Anders brief had been filed and instructed Taylor that he had a period of sixty (60) days within which to file a pro se brief assigning errors for appellate review. Taylor did not file a pro se brief.
Appointed appellate counsel's Anders brief contains a comprehensive discussion of the record and applicable law. We have independently examined the entire record and agree with the conclusion of appointed appellate counsel that there are no arguably meritorious issues to be raised on appeal.
Accordingly, the judgment appealed from will be affirmed.
  SO ORDERED. ___________________________________ WILLIAM H. WOLFF, JR., Judge ___________________________________ MIKE FAIN, Judge ___________________________________ FREDERICK N. YOUNG, Judge
Copies mailed to:
Robert K. Hendrix
William A. Shira, III
Hon. M. David Reid